    Case 4:20-cv-00518-P Document 9 Filed 08/04/20                  Page 1 of 2 PageID 30



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 Joseph Christie, individually and on behalf of       §
 all others similarly situated,                       §
                                                      §
                                Plaintiff,            §
                                                      §   CIVIL ACTION
 -v.-                                                 §   NO. 4:20-cv-00518
 Contract Callers Inc., and                           §
 John Does 1-25,                                      §
                                                      §
                                                      §
                               Defendants.            §



                     DEFENDANT CONTRACT CALLERS, INC.’S
                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT



       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Contract Callers, Inc.

(“CCI”) files this Motion to Dismiss Plaintiff’s Complaint for failure to state a claim.

       1.       CCI files this Motion to Dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) because the Complaint fails to state a claim upon which relief can be granted.

       2.       Plaintiff’s claims are based on disclaimer language that has been approved by the

Fair Trade Commission and Consumer Financial Protection Bureau.

       3.       Moreover, Plaintiff’s Complaint fails to identify any misrepresentation by CCI that

was material.

       4.       Legal argument in support of this motion is provided in the accompanying brief.

       WHEREFORE, Defendant Contract Callers, Inc. prays the Court grant this Motion to

Dismiss Plaintiff’s Complaint, dismissing Plaintiff’s claims in their entirety with prejudice to re-




                                                  1
     Case 4:20-cv-00518-P Document 9 Filed 08/04/20               Page 2 of 2 PageID 31



filing of same and award it such other and further relief to which Defendant shows itself to be

justly entitled.

                                                    Respectfully submitted,
                                                    / s/ Laura Ellis Kugler
                                                    LAURA ELLIS KUGLER
                                                    Texas Bar No. 06571020
                                                    HAWKINS PARNELL & YOUNG
                                                    4514 Cole Avenue, Suite 500
                                                    Dallas, Texas 75205
                                                    Telephone 214-780-5202
                                                    lkugler@hpylaw.com
                                                    ATTORNEY FOR DEFENDANT
                                                    CONTRACT CALLERS, INC.

                                CERTIFICATE OF SERVICE
This is to certify that on August 4, 2020, a true and correct copy of the foregoing pleading has
been furnished to all parties in accordance with the Federal Rules of Civil Procedure.

 Raphael Deutsch                                    Nayeem Nur Mohammed
 Stein Saks PLLC                                    Law Office of Nayeem N. Mohammed
 285 Passaic Street                                 539 W. Commerce St. #1899
 Hackensack, NJ 07601                               Dallas, TX 75208
 201-282-6500                                       936-718-7467
 Fax: 201-282-6501                                  Email: Nayeem@nnmpc.com
 Email: rdeutsch@steinsakslegal.com                 Counsel for Plaintiff
 Counsel for Plaintiff




                                                2
